DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 2-7, 9-18 and 21-24 allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
	In re claim 2, the current invention is deemed to be directed to a nonobvious improvement over the inventions published in US 2019/0319021 and US 2019/0074297.   The improvement comprises that: the first power supply line and the second power supply line are located at vertically different levels from each other; one of the first power supply line and the second power supply line is located below the first GAA FET, and the other of first power supply line and the second power supply line is located above the second GAA FET.
	In re claim 7, the current invention is deemed to be directed to a nonobvious improvement over the inventions published in US 2019/0319021 and US 2019/0074297.   The improvement comprises that: the first power supply line and the second power supply line are located at vertically different levels from each other; the other of the first power supply line and the second power supply line located above the second GAA FET is coupled to the second GAA FET through a top via contact, and the top via contact is in contact with a bottom surface of the other of the first power supply line.
vertically different levels from each other; one of the first power supply line and the second power supply line is located at a same level as the first GAA FET, and the other of first power supply line and the second power supply line is located at a same level as the second GAA FET.
	In re claim 18, the current invention is deemed to be directed to a nonobvious improvement over the inventions published in US 2019/0319021 and US 2019/0074297.   The improvement comprises that: one of the first power supply line and the second power supply line is located at below the first GAA FET, and the other of first power supply line and the second power supply line is located at a same level as the second GAA FET.

Response to Arguments
4.	Applicant’s arguments, submitted on 2/26/21, have been fully considered and are persuasive.  The rejections have been withdrawn. 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 4, 2021



/HSIEN MING LEE/